EXHIBIT 10.1
 
 
AMENDMENT
TO
SENIOR SECURED CONVERTIBLE NOTE AND WARRANT PURCHASE AGREEMENT


This Amendment is made as of June 18, 2013 by and among ZAP, a California
corporation (“Company”) and China Electric Vehicle Corporation, a British Virgin
Island company  (“Investor”).
 
 
RECITALS


Effective June 18, 2013, the Board of Directors adopted an amendment to the
Company’s Bylaws reducing the fixed number of directors from seven (7) to five
(5). As a result of the foregoing amendment to the Bylaws, the Company and
Investor desire to amend the Senior Secured Convertible Note and Warrant
Purchase Agreement dated as of January 12, 2011 (“Agreement”) with respect to
the number of the Investor’s director designees to be elected to the Board of
Directors.


AGREEMENT


1.1           Section 4.21(a) and (b)(1) of the Agreement are hereby amended to
read as follows:


(a)           The Board of the Company shall not exceed five (5) members without
prior written consent of the Investor and Cathaya.


(b)           The Board shall appoint directors designated as follows, and the
Company shall take all necessary action, including, but not limited to,
nominating such individuals for election by the stockholders, recommending such
individuals to the stockholders and convening a meeting of stockholders for the
election of such individuals:


(1) For as long as the Investor or Cathaya (including its affiliates and
subsidiaries) hold at least 5% of the outstanding Common Stock of the Company
(together or individually), Cathaya shall have the right to designate the number
of designees equal to the sum of (i) the number of authorized directors of the
Company divided by two, rounded down to the nearest whole number, and (ii) one.
The Company shall take all action necessary to ensure that Cathaya’s designees
are elected to the Board, including the Chairman of the Board. Cathaya is
entitled at any time to notify the Company of its intended designees and the
Company will take all efforts to ensure such designees are elected. Cathaya’s
initial designee shall be Priscilla Lu, the Chairman of the Board.


 
 

--------------------------------------------------------------------------------

 
 
1.2
Except as expressly set forth above, all of the terms and conditions of the
Agreement remain in full force and effect.

 
 
1.3
This Amendment will be governed by and construed in accordance with the laws of
the State of California, regardless of the laws that might otherwise govern
under applicable principles of conflicts of law.




 
1.4 
This Amendment may be executed in any number of counterparts, each of which
shall bean original, but all of which together shall constitute one instrument.



 
1.5
This Amendment may be executed and delivered by facsimile or electronic
transmittal and upon such delivery the facsimile or electronic signature will be
deemed to have the same effect as if the original signature had been delivered
to the other party.  The original signature copy shall be subsequently delivered
to the other parties.  The failure to deliver the original signature copy and/or
the nonreceipt of the original signature copy shall have no effect upon the
binding and enforceable nature of this Amendment.

 
[Signature Pages Follow]




 
 
 
 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the date first above
written.


ZAP
a California corporation




By: /s/ Chuck Schillings                   
       Chuck Schillings
       Co-Chief Executive Officer


CHINA ELECTRIC VEHICLE CORPORATION,
a British Virgin Island company


By: Cathaya Capital, L.P.
Its Sole Stockholder


By: Cathaya Capital G.P
Its General Partner


By: Cathaya Capital Co., Ltd.
Its General Partner


By: /s/ Priscilla Lu                           
       Priscilla Lu
       Director

































